728 N.W.2d 864 (2007)
Hany F. KOULTA, Personal Representative for the Estate of Sami F. Koulta, Deceased, Plaintiff-Appellee,
v.
CITY OF CENTERLINE, Defendant, and
Daniel Merciez, Robert Wroblewski, and Steven Hilla, Defendants-Appellants.
Docket No. 131891. COA No. 266886.
Supreme Court of Michigan.
March 30, 2007.
On order of the Court, the application for leave to appeal the July 6, 2006 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall include but not be limited to addressing: (1) whether the "public duty" doctrine, as set forth in White v. Beasley, 453 Mich. 308, 552 N.W.2d 1 (1996), bars plaintiff's claims; (2) whether defendants' conduct amounted to "gross negligence," as defined by MCL 691.1407(7)(a); and (3) whether defendants' conduct constituted the proximate cause of the accident, as defined in Robinson v. City of Detroit, 462 Mich. 439, 613 N.W.2d 307 (2000). The parties may file supplemental briefs within 42 days of the date of this order, but they *865 should not submit mere restatements of their application papers.
The Michigan Fraternal Order of Police, Police Officers Association of Michigan, Michigan Municipal League, Michigan Association of Counties, and Mothers Against Drunk Driving are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.